         Case 1:18-cv-08449-PAE Document 24 Filed 07/05/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RECLAIM THE RECORDS and BROOKE
 SCHREIER GANZ,

                                Plaintiffs,           NOTICE OF MOTION

                                                      18 Civ. 8449 (PAE)

                        v.

 UNITED STATES DEPARTMENT OF
 VETERANS AFFAIRS, including its
 Components, the Office of General Counsel,
 the Veterans Benefits Administration,
 and the Veterans Health Administration,

                               Defendant.



       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of its Motion

for Summary Judgment, the Declaration of Deana M. Marakowski and exhibits thereto, the

Declaration of John F. Quinn III, the Declaration of Derek Herbert, and the Declaration of

Sharanya Mohan and exhibit thereto, defendant the United States Department of Veterans

Affairs, by its attorney, Geoffrey S. Berman, United States Attorney for the Southern District of

New York, respectfully moves for summary judgment pursuant to Federal Rule of Civil

Procedure 56.
        Case 1:18-cv-08449-PAE Document 24 Filed 07/05/19 Page 2 of 2



Dated: New York, New York
       July 5, 2019

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney for the
                                          Southern District of New York

                                      By: /s/ Sharanya Mohan
                                          SHARANYA MOHAN
                                          Assistant United States Attorney
                                          86 Chambers Street, Third Floor
                                          New York, NY 10007
                                          Tel.: (212) 637-2737
                                          Fax: (212) 637-2786
                                          sharanya.mohan@usdoj.gov




                                      2
